Opinion by
Judge Cofer:
It was error to confirm the report of the master and order a sale of the land without appointing a guardian ad litem for the infants. But the amended petition did not set up a new cause of action, and no summons was necessary, the defendants being already before the court. The widow claims that she did not get all the articles exempt by law from sale and distribution. If she did not, she should be compensated as far as the funds in the hands of the administrator will go toward that end.
It was not practicable to sell the remainder in the homestead for the payment of the balance of the purchase-money; nor have the widow and heirs a right to have that done. Enough land should be sold to pay the balance of the purchase-money, and the residue should be set apart as a homestead, and the remainder interest therein after the termination of the homestead may also be sold, if necessary.
Judgment reversed and cause remanded for further proper proceedings.